U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON D.C. 20549 FORM 12b-25 Commission File Number 000-30872 NOTIFICATION OF LATE FILING (Check One): x Form 10-Ko Form 11-Ko Form 20-Fo Form 10-Qo Form N-SAR For Period Ended:December 31, 2009 o Transition Report on Form 10-Ko Transition Report on Form 10-Q o Transition Report on Form 20-Fo Transition Report on Form N-SAR o Transition Report on Form 11-K For the Transition Period Ended: Nothing in this form shall be construed to imply that the Commission has verified any information contained herein. Part I-Registrant Information FullName of RegistrantNORTH HORIZON, INC. Former Name if Applicable Address of principal executive office (Street and number)2290 East 4500 South, Suite 130 City, State and Zip Code Salt Lake City, Utah 84117 Part II-Rules 12b-25 (b) and (c) If the subject report could not be filed without unreasonable effort or expense and the registrant seeks relief pursuant to Rule 12b-25(b), the following should be completed.(Check box if appropriate) [X] a.The reasons described in reasonable detail in Part III of this formcould not be eliminated without unreasonable effort or expense; xb.The subject annual report, semi-annual report, transition report onForm 10-K, 20 F, 11-K or Form N-SAR, or portion thereof will be filedon or before the fifteenth calendar day following the prescribed duedate; or the subject quarterly report or transition report on Form10-Q, or portion thereof will be filed on or before the fifthcalendar day following the prescribed due date; and c.The accountant's statement or other exhibit required by Rule12b-25(c) has been attached if applicable. Part III-Narrative State below in reasonable detail the reasons why the form 10-K, 11-K, 20-F, 10-Q or N-SAR, or the transition report or portion thereof could not be filed within the prescribed time period. (Attach extra sheets of needed.) The registrant has not been able to complete the concurrent review process with the auditor. Part IV-Other Information 1.Name and telephone number of person to contact in regard to thisnotification Wallace Boyack(801)278-9925 (Name)(Area Code) (Telephone No.) 2.Have all other periodic reports required under section 13 or 15(d) ofthe Securities Exchange Act of 1934 or section 30 of the InvestmentCompany Act of 1940 during the preceding 12 months or for suchshorter period that the registrant was required to file suchreport(s) been filed?If the answer is no, identify report(s). x Yeso No 3.Is it anticipated that any significant change in results ofoperations from the corresponding period for the last fiscal yearwill be reflected by the earnings statements to be included in thesubject report or portion thereof? o Yesx No If so:attach an explanation of the anticipated change, bothnarratively and quantitatively, and, if appropriate, state thereasons why a reasonable estimate of the results can not be made. TRYCERA FINANCIAL, INC. (Name of Registrant as specified in charter) has caused this notification to be signed on its behalf by the undersignedthereunto duly authorized. Date: April 1, 2010 By: /s/Wallace Boyack Wallace Boyack Chief Financial Officer
